Title: To Thomas Jefferson from Philip Turner, 21 July 1807
From: Turner, Philip
To: Jefferson, Thomas


                        
                            Newyork 21st. July 1807
                        
                        Beloved patriot, among all the unaccountable bustles of time, dont give out, the days your own, your
                            philosophic defence is equal to the Task, we are never more unhappy than when we think or hear of your leaving government.
                            The control of our national affairs, we have no where else to go but unto The, in time of trouble, pray suffer us once
                            more to elect you Head of the nation, where in you preside, four years in addition to your elected period, will bring us
                            to that blessed Era, when the nations of the earth will be at peace, and the presiding chiefs in glory, you, if not the
                            first, never to be eclipsed, conscious of thine own happiness to eternity, is the most fervent feelings of my soul.
                            Affectionately the presidents Obedient Humble Servt.
                        
                            P. Turner
                     
                        
                    